                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
______________________________
                                :
WILLIAM D. HUYSERS,             :
                                :
           Plaintiff,           :    Civ. No. 18-16786 (NLH) (SAK)
                                :
     v.                         :         OPINION
                                :
NEW JERSEY                      :
DEPARTMENT OF CORRECTIONS,      :
et al.,                         :
                                :
           Defendants.          :
______________________________:

APPEARANCES:

William D. Huysers
820 Lincoln Ave.
Pompton Lakes, NJ 07442

     Plaintiff Pro se

Gurbir S. Grewal, New Jersey Attorney General
Daveon Maxici Gilchrist, Deputy Attorney General
State of New Jersey
Office of the Attorney General
25 Market St
PO Box 112
Trenton, NJ 08625

Attorneys for Defendants Marcus Hicks, Gary Lanigan, and R.
Hughes


HILLMAN, District Judge


     Plaintiff William D. Huysers is proceeding on a second

amended complaint wherein he alleges that Sergeant Grossman

forced him to consume three bottles of an unidentified liquid,
causing him to become ill.    ECF No. 42.   He also asserts

Department of Corrections Commissioner Marcus Hicks, former

Administrator Ray Hughes, and former Commissioner Gary Lanigan,

are liable as Sergeant Grossman’s supervisors.     Id. at 5.

Defendants Hicks, Hughes and Lanigan move to dismiss the

complaint against them.    ECF No. 71.   The motion is unopposed by

Plaintiff.

       For the following reasons, the motion to dismiss will be

denied.

  I.      BACKGROUND

       On November 26, 2018, Plaintiff filed a civil rights action

under 42 U.S.C. § 1983 alleging he was subjected to excessive

force while he was incarcerated at Southern State Correctional

Facility (“SSCF”) in Bridgeton, New Jersey.     ECF No. 1.    He

submitted an amended complaint on January 7, 2019.     ECF No. 5.

Defendants Hicks and Lanigan filed a motion to dismiss the

complaint against them for failure to state a claim.     ECF No.

28.    The motion to dismiss was granted on April 16, 2020.     ECF

No. 36.    Magistrate Judge Schneider granted Plaintiff’s motion

to file a second amended complaint on August 20, 2020.       ECF No.

41.

       Plaintiff alleged that on April 19, 2017, Defendant

Grossman, a sergeant at SSCF, forced Plaintiff to drink three

bottles of “a semi fermented syrupy beverage” found in
Plaintiff’s locker.     ECF No. 42 at 2.   He maintains he was not

given a choice and that it was implied by Sergeant Grossman that

repercussions would follow if there was remaining evidence of

the beverage should he choose not to drink it.      Id. at 67-69.

Defendant Grossman then told Plaintiff to perform jumping jacks,

which Plaintiff did until he vomited.      Id. at 2.

      About an hour after this encounter, Plaintiff was locked

into a suicide watch room, forced to strip naked.      Id.   Two

Special Investigations Division officers interviewed

Plaintiff.     Id.   A day later, Plaintiff was transferred to South

Woods State Prison and placed into another constant watch

cell.    Id.   He was held in that cell from April 20 to April

24.   Id.   Plaintiff contends he was never charged with a

wrongdoing and the alleged incident took place in front of a

video camera.     Id.   He also maintains that Defendant Grossman is

facing criminal liability for his conduct during the incident.

Id.

  II.    STANDARD OF REVIEW

      When considering a motion to dismiss a complaint for

failure to state a claim, Fed. R. Civ. P. 12(b)(6), the Court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the non-moving

party.    A motion to dismiss may be granted only if the plaintiff

has failed to set forth fair notice of what the claim is and the
grounds upon which it rests that make such a claim plausible on

its face.    Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).

Although Rule 8 does not require “detailed factual allegations,”

it requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.”    Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Twombly, 550 U.S. at 555).     Further, although pro

se pleadings are construed liberally, “pro se litigants still

must allege sufficient facts in their complaints to support a

claim.”    Tiedeman, v. United States,   No. 21-4326, 2021 WL

2224265, at *2 (D.N.J. June 2, 2021) (citing Mala v. Crown Bay

Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013)).

     In reviewing the sufficiency of a complaint, the Court must

“tak[e] note of the elements [the] plaintiff must plead to state

a claim.    Second, it should identify allegations that, because

they are no more than conclusions, are not entitled to the

assumption of truth.    Finally, [w]hen there are well-pleaded

factual allegations, [the] court should assume their veracity

and then determine whether they plausibly give rise to an

entitlement to relief.”    Connelly v. Lane Const. Corp., 809 F.3d

780, 787 (3d Cir. 2016) (alterations in original) (internal

citations and quotation marks omitted).     “[A] complaint's

allegations of historical fact continue to enjoy a highly

favorable standard of review at the motion-to-dismiss stage of

proceedings.”    Id. at 790.
  III. DISCUSSION

     Defendants Hicks, Hughes, and Lanigan move for dismissal of

the second amended complaint on the grounds that it fails to

allege sufficient facts to satisfy the elements of supervisor

liability.   ECF No. 71.   They argue Plaintiff failed to show

that they were aware of, or indifferent to, unlawful practices

in the prison like those of Defendant Grossman’s.    “Government

officials may not be held liable for the unconstitutional

conduct of their subordinates under a theory of respondeat

superior.”   Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009); see

also Goodman v. Miceli et al., No. CV 20-1259, 2021 WL 2117933,

at *8 (W.D. Pa. May 3, 2021) (highlighting that supervisor-

defendants cannot be held liable for every illegal act that

takes place in a correctional facility, only their own

individual conduct).   However, a supervisory defendant may be

liable if he, “with deliberate indifference to the consequences,

established and maintained a policy, practice or custom which

directly caused the constitutional harm.”    Barkes v. First Corr.

Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), rev’d on other

grounds sub nom. Taylor v. Barkes, 575 U.S. 2042 (2015).

Deliberate indifference may be shown through facts that indicate

“a supervisor failed to adequately respond to a pattern of past

occurrences of injuries like the plaintiff’s,” or “that the risk

of constitutionally cognizable harm was ‘so great and so obvious
that the risk and failure of supervisory officials to respond

will alone’ support the finding that the two-part test is met.”

Beers-Capitol v. Whetzel, 256 F.3d 120, 136-37 (3d Cir. 2001)

(citing Sample v. Diecks, 885 F.2d 1099 (3d Cir. 1989)).

     In his second amended complaint, Plaintiff alleges that

Defendants Hicks, Hughes and Lanigan “through inaction, allowed

for the development of an operational environment in which

Defendant Grossman felt he was at liberty to, and did, operate

in ways which directly resulted in the constitutional injury.”

ECF No. 42 at 4.      He asserts that Defendant Grossman “had a

well-known reputation in the facility as a brawler and was

involved in numerous actions of questionable force during

Plaintiff’s stay.”      Id. at 5.   Plaintiff further maintains that

because Sergeant Grossman undertook no means to disguise his

actions during the alleged incident, he was acting under the

belief that he would not face repercussions from his

supervisors.    Id.    Essentially, Plaintiff alleges that

Defendants’ failure to supervise and discipline Sergeant

Grossman for his prior incidents ultimately caused the incident

on April 19, 2017.      “Claims alleging a failure to train, failure

to discipline, or failure to supervise are a subset of . . .

policy or practice liability.”      Womack v. Moleins, No. 10-2932,

2015 WL 420161, at *3 (D.N.J. Jan. 30, 2015) (citing Barkes, 766

F.3d at 316).
        Plaintiff alleges Moving Defendants were aware of prior

conduct by Sergeant Grossman but did not take action to prevent

such conduct in the future.    This plausibly suggests wrongdoing

by Moving Defendants through a failure of supervision.      ECF No.

42 at 4.    Plaintiff “surmises, reasonably, that such misconduct

reflects inadequate training and supervision.    He cannot be

expected to know, without discovery, exactly what training

policies were in place or how they were adopted.”    Carter v.

City of Philadelphia, 181 F.3d 339, 358 (3d Cir. 1999).     As

Plaintiff asserts Defendant Grossman had a history of using

excessive force within the facility, Plaintiff may be able to

prove Moving Defendants acquiesced to this conduct, all the

while knowing Defendant Grossman was likely to engage in

excessive force again.

     Therefore, construing the complaint’s allegations as true,

the Court will deny the motion to dismiss.

  IV.    CONCLUSION

     For the reasons set forth above, Defendants’ motion to

dismiss shall be denied.    An appropriate Order follows.



  Dated: June 30, 2021                  s/ Noel L. Hillman
  At Camden, New Jersey              NOEL L. HILLMAN, U.S.D.J.
